Citation Nr: 1824649	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-35 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Appellant served on active duty from February 1, 1971 to February 25, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for an acquired mental disorder.  

The evidence of record indicates that the Appellant has been treated for depression and anxiety.  He has also asserted he has PTSD due to in-service sexual assault.  Per the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board is expanding the claim to include consideration as to whether service connection may be awarded for any acquired psychiatric disability.   

The Appellant requested to appear at a videoconference hearing on his VA Form 9.  Such was scheduled in November 2016, but the Appellant failed to attend.  Notice letters were sent to the most recent address on file at the time, and were not returned to VA as undeliverable.  The Appellant has not since requested that his hearing be rescheduled.  As such, the Appellant's hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

As noted above, the Appellant has asserted that he has a psychiatric disability, to include PTSD, based on an in-service sexual assault.  On remand, the Appellant must be provided with notice regarding the methods for substantiating a psychiatric claim related to a personal assault stressor under the provisions of 38 C.F.R. § 3.304(f)(5).  The Appellant should also be provided a PTSD questionnaire so that he can fully inform VA of the details of the alleged assault.  

On remand, the AOJ should also request the Appellant's complete personnel file.

The Appellant should then be scheduled for an appropriate examination to determine if he has a current psychiatric disability, to include PTSD, that is related to his service.  The Board adds that correspondence from the Appellant's former attorney, in the form of a FAX received in February 2015, indicates that the Appellant applied for Social Security Administration (SSA) disability benefits.  As records associated with the adjudication of the Appellant's SSA disability claim may be relevant to the Appellant's service-connection claim before VA, on remand, the AOJ should attempt to obtain any existing SSA records.  

Accordingly, the case is REMANDED for the following action:

1. Send the Appellant a letter asking him to submit, or 
authorize VA to obtain on his behalf, any relevant records of private treatment for his psychiatric conditions that are not already on file.  If VA treatment records exist, such should also be associated with the file.

2.  Provide the Appellant with notice regarding the 
methods for substantiating a claim for PTSD related to a personal assault stressor.  Notify the Appellant regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault.  A PTSD personal assault notice and questionnaire should be sent to the Appellant to assist in identifying potential alternative sources of evidence to establish an in-service stressor, and to allow the Appellant the opportunity to describe the circumstances of his claimed stressor.  The Appellant should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals. The Appellant should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304(f)(5) (2017).  Provide the Appellant with a reasonable amount of time to reply to this notice.

3. Obtain the Appellant's complete personnel file.  If the 
file does not exist, or is not otherwise available, this should be made clear.

4. With any assistance needed from the Appellant, 
request and obtain all records relating to the Appellant's application for disability benefits from the Social Security Administration (SSA).

5. Schedule the Appellant for an appropriate psychiatric examination to assess the nature of the Appellant's claimed disability.  The claims file should be made available to, and reviewed by the VA examiner.  All indicated tests and studies should be accomplished.  

The examiner should take a history from the Appellant as to the progression of his claimed disability.  

After reviewing the claims file, the examiner should opine whether the Appellant has met the diagnostic criteria for PTSD.  If a diagnosis of PTSD is warranted, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related a stressor during the Appellant's active military service, to include his reported in-service sexual assault.  In discussing whether the Appellant has PTSD related to service, the examiner should specifically indicate whether, from a medical standpoint, it is at least as likely as not that the evidence indicates that the claimed in-service sexual assault occurred.  
If psychiatric disabilities other than PTSD are diagnosed, the examiner should also provide an opinion as to whether those disabilities at least as likely had onset in, or are otherwise related to a disease or injury in active service, including his claimed stressor.  Please note the reported history of anxiety and depression found in VAMC treatment records, as well as a February 17, 1971 Assessment noting that the Appellant was deemed unsuitable for the military due to "inaptitude" and "defective attitude."  

The examiner should provide a clinical rationale for all conclusions reached.

6.  Readjudicate the appeal.  If the benefit sought on appeal is denied, the Appellant and his representative should be sent a supplemental statement of the case. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




